DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
The indicated allowability of claims 32-38, 40, 41, 43-47, 50, 54-61, 63, 69, 70, 72-74, and 76-82 is withdrawn in view of the newly discovered reference to Yabe et al. (US 2016/0147919).  Rejections based on the newly cited reference(s) follow.
Claims 32-38, 40, 41, 43-47, 50, 54-61, 63, 69, 70, 72-74, and 76-82 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 32, 35-36, 41, 43-47, 54, 55, 69, 72, 73, and 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel (US 2002/0174367)(“Kimmel”) in view of Tonelli et al. (US 5,821,937)(“Tonelli”), in further view of Yabe et al. (US 2016/0147919)(“Yabe”).

As per claim 32, Kimmel teaches a method for a premises based system, the method comprising:
causing output of a user interface associated with a premises management system (see Fig. 1), wherein the premises management system comprises a plurality of premises devices (see ¶0037), wherein the plurality of premises devices comprises a first premises device, associated with a first device type (e.g., glass breakage detector, smoke detector, ect., see ¶0037) and one or more premises devices associated with a second device type (see ¶0037, “type of sensor situated at the alarm points”, which anticipates a second sensors/premise devices types), and wherein the user interface comprises:
a layout portion indicating at least a portion of a premises monitored by the premises management system (see Fig. 1), 
device icons (e.g., alarm points) representing the one or more premises devices associated with the first and second device types (see Fig. 1); and
causing output of layout data associated with the user interface (see Fig. 1).

Nevertheless, in the same art of network device management, Tonelli teaches a device icon selection portion configured to indicate a plurality of device icons (i.e., device palette, see Fig. 11, ref. 24), wherein at least one device icon of the plurality of device icons is associated with a first premises device (e.g., “Cabletron MMACPLUS”, see Fig. 11) and at least one device icon of the plurality of device icons is associated with a second premises device (e.g., “Cabletron TRX124”, see Fig. 11); receiving user input indicative of a movement of a device icon of the plurality of device icons at a first location corresponding to the device icon selection portion of the user interface to a second location corresponding to the layout portion of the user interface (see col. 8, lines 18-30, i.e., “dragged to a room 114”); and causing output via the user interface and based on the user input of a device icon at the second location (i.e., room 114) corresponding to the layout portion of the user interface (see Fig. 11, and col. 7, line 4-col. 8, line 30).
see col. 8, lines 18-30) and dragging the icons to the desired location on the floorplan. The motivation for doing so would have been to provide a user-intuitive means for populating the floorplan in Kimmel with alarm point/device icons.
Tonelli however is deficient in that the user input indicative of a movement (i.e., “dragging and dropping”) appears to place a copy of the icon selected from the device palette (see Fig. 11, ref. 24) onto the layout portion, but Tonelli does not teach the selected icon itself is moved from the palette as claimed (i.e., “causing output via the user interface and based on the user input of the device icon at the second location…”), because the selected icon on the palette remains on the palette.
Nevertheless, in a similar art of floorplan and device positioning, Yabe teaches a floorplan editor that allows electronic devices from a palette of unpositioned devices (LT9) to be added to a floorplan (MD) on a graphical user interface, wherein response to a user input indicative of a movement (i.e., a user dragging an item from the palette of unpositioned devices to a portion of the floorplan) the device is positioned on the floorplan corresponding to the user movement, and correspondingly removed from the unpositioned palette of devices (see Fig. 8A-8C, and ¶0064).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of the claimed invention, to modify the teachings of Kimmel 

As per claim 35, Kimmel does not teach, but Tonelli teaches wherein the plurality of premises devices are based on a selection of a service package of a plurality of service packages (i.e., a list of device model names from a particular vendor, see col. 7, lines 33-49, read as a selection of a service package), wherein each service package of the plurality of service packages corresponds to at least one of a different number and different type of premises device than the other service packages of the plurality of service packages (see col. 7, lines 33-49, i.e., a different vendor type of premises devices).
The same motivation that was utilized for combining Kimmel and Tonelli in claim 32 applies equally well to claim 35.

As per claim 36, Kimmel further teaches wherein the layout portion further indicates a monitoring area associated with the plurality of premises devices (see Fig. 1, i.e., which illustrates a floorplan or monitoring area associated with the plurality of sensors/premise devices).


As per claim 43, Kimmel further teaches wherein the device icon indicates a current state of the premises device associated with the device icon (see Fig. 1, and ¶0053, wherein alarm point icons can appear in different colors depending on the alert level).

As per claim 44, Kimmel further teaches wherein the user interface further indicates a color that visually indicates a state of a premise devices associated with the device icon (see Fig. 1, and ¶0053, wherein alarm point icons can appear in different colors depending on the alert level).

As per claim 45, Kimmel further teaches wherein the user interface further comprises a text portion comprising text (see ¶0043).

see ¶0043, i.e., an intrusion occurred at the front door (i.e., a state), and the intruders are currently in Rooms 3 and 19 (i.e., a status)).

As per claim 47, Kimmel further teaches wherein the at least the portion of the premises comprises at least one floor (see Fig. 1).

As per claim 54, Kimmel further teaches wherein based on an activation of the device icon, the user interface is caused to display a popup portion of the user interface associated with the device icon (i.e., touching a particular alarm point to access additional information, read as a popup display, see ¶0037).

As per claim 55, Kimmel further teaches wherein the popup portion comprises at least one of a name of a premises device associated with the device icon and a link to information associated with the premises device associated with the device icon (e.g., type of sensor, see ¶0037, read as at least a name of the premises device).

Claims 69, 72, 73, and 76 are rejected under the same rationale as claims 32 and 41 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

As per claim 77, Kimmel does not teach, but Tonelli does teach wherein the user input comprises a touch input (see Tonelli col. 8, lines 18-30, i.e., “dragged to a room 114”, which implies a touch input).
The same motivation that was utilized for combining Kimmel and Tonelli in claim 77 applies equally well to claim 35.

As per claim 78, Kimmel does not teach, but Tonelli does teach wherein the user input comprises dragging the device icon at the first location corresponding to the device icon selection portion to the second location corresponding to the layout portion (see col. 8, lines 18-30, i.e., “dragged to a room 114”).
The same motivation that was utilized for combining Kimmel and Tonelli in claim 77 applies equally well to claim 35.

Claims 79-82 are rejected under the same rationale as claims 77 and 78 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claims 33, 34, 37, 40, 50, 57, 59-61, 63, 70 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel, Tonelli and Yabe, in further view of Bilger (US 6,756,998)(“Bilger”).


Nevertheless, in the same art of home automation, Bilger teaches a system for populating a graphical user interface having a floorplan comprising device icons representing a plurality of premise devices (see Fig. 10-15), wherein the location of the device icons representing the one or more premises devices are based at least in part on a plurality of premises rules (i.e., “automatically”, see col. 20, lines 28-35, read as being based at least in part on a plurality of premise/automation rules), wherein the plurality of premises rules are associated with a premises device characteristic (see col. 20, lines 28-35, “Cross will then automatically (i.e., using the premise/automation rules) install that controlled object 12, in the selected room/doorway, and illustrate the installed controlled object using an icon unique to that type of controlled object (i.e., based at least in part on the at least one characteristic of the premises device) in the appropriate room/doorway (i.e., location)").
It would have been obvious to a person having ordinary skill in the art would have been motivated to modify the teachings of Kimmel, Tonelli with the teachings of Bilger, for creating the floorplan and positioning premise devices on the floorplan according to Bilger’s Cross system. The motivation for doing so would have been to take advantage of the benefits of Bilger’s Cross system, including, inter alia, the ease of programming (see col. 19, lines 44-60). 
see Bilger, col. 24, lines 32-56).
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claim 34.

As per claim 37, the combination of Kimmel, Tonelli, and Yabe does not teach, but Bilger further teaches storing layout data, associated with the user interfiace, for retrieval during installation of the premises management system (see Bilger, col. 19, line 43-col. 20, line 52, wherein the programming of Cross/premise based system, which comprises defining rooms and sensors, is being read as storing layout data during an installation).
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claim 37.

As per claim 40, the combination of Kimmel, Tonelli, and Yabe does not teach, but Bilger further teaches wherein the layout portion is based at least on one of a predefined floor layout template and manual user interaction with a drawing tool (see Bilger, col. 22, lines 52-58).


As per claim 50, the combination of Kimmel, Tonelli, and Yabe does not teach, but Bilger further teaches wherein the at least one floor comprise at least one floor of the premises and at least one floor of an outbuilding corresponding to the premises (see Bilger, Fig. 12C, which anticipates rooms corresponding to a floor (e.g., "1st") and outbuilding (e.g., “garage”)).
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claim 50.

As per claim 57, the combination of Kimmel, Tonelli, and Yabe does not teach, but Bilger further teaches wherein the user interface is configured to operate in an edit mode (see Bilger col. 19, line 43-col. 20, line 52) wherein the edit mode enables:
determining a configuration of the layout portion (i.e., selecting from a list of all possible sensor types, see Bilger col. 20, lines 1-12, read as determining a configuration of the layout element), and
determining the second location of the device icon on the layout portion (see Bilger col. 20, lines 1-12, i.e., highlighting the room or doorway in which the sensor is located).
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claim 57.
see Bilger Fig. 12A-E, ref. 80).
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claim 59.

As per claim 60, the combination of Kimmel, Tonelli, and Yabe does not teach, but Bilger further teaches wherein the determining the configuration of the layout element comprises:
receiving user input indicating at least one of an addition of a wall to the layout portion and a deletion of a wall from the layout portion (i.e., tracing out a location of a new room, see Bilger col. 22, lines 37-59, also see Fig. 12A, ref. 144, read as adding walls).
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claim 60.

As per claim 61, the combination of Kimmel, Tonelli, and Yabe does not teach, but Bilger further teaches wherein the user input indicating the addition of the wall comprises a location of the wall relative to the layout portion and a wall length (see Bilger col. 22, lines 37-59 and col. 26, lines 48-52, also see Fig. 12A, ref. 144, i.e., tracing out a location of a new room associated with walls, which impliedly has a length).
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claim 61.

As per claim 63, the combination of Kimmel, Tonelli, and Yabe does not teach, but Bilger further teaches wherein the determining the configuration of the layout element comprises:
receiving user input indicating a location of the device icon on the layout portion (see Bilger, col. 24, lines 32-56, i.e., "an icon is placed on the floor plan showing the installed sensor or controlled object").
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claim 63.

As per claims 70 and 74, the combination of Kimmel, Tonelli, and Yabe does not teach, but Bilger further teaches receiving layout data associated with the premises, wherein the causing output of the user interface is based on the layout data (see Bilger, col. 19, line 43-col. 20, line 52)
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claims 70 and 74.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kimmel, Tonelli, and Yabe, in further view of Goffin (US 2006/0230270)(“Goffin”).

As per claim 56, the combination of Kimmel, Tonelli, and Yabe does not teach wherein the premises device associated with the device icon comprises a camera, and wherein the link, based on activation of the link, causes display of at least one of live video from the premises device associated with the device icon and a control screen comprising controls for the premises device associated with the device icon.
Nevertheless, in the same art of home automation, Goffin teaches a system for controlling controlled objects including cameras, whereby selecting a camera presents a display (read as a popup display) that allows a user to view the current scene being imaged by the selected camera, including various control functions (see ¶0040).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date, to combine the teachings of Kimmel, Tonelli, and Yabe with the teachings of Goffin to display camera feeds/controls in response to a selection of the controlled object/camera. The motivation for doing so would have been for room surveillance purposes.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Kimmel, Tonelli, Yabe, and Bilger, in further view of Buehler et al. (2007/0282665)(“Buehler”).

receiving user input indicating, a selection of a premises layout template (see Bilger, col. 19, lines 54-67, i.e., a template/layout of the rooms and/or importing the layout from standard home design CAD programs); and
receiving, user input indicating a modification to the selected premises layout template with the one or more device icons associated with the plurality of premises devices (see Bilger col. 20, lines 1-12, i.e., highlighting the room or doorway in which the sensor is located).
The same motivation that was utilized for combining Kimmel, Tonelli, Yabe and Bilger in claim 33 applies equally well to claim 58.
As per claim 58, the combination of Kimmel, Tonelli, Yabe and Bilger does not expressly teach receiving, user input indicating a selection of a premises layout template from a plurality of premises layout templates. 
Nevertheless, the use of templates was well known in the art prior to the earliest effective filing date of the claimed invention (see for example Buehler et al. (2007/0282665), Fig. 8, and ¶0089, “The template-definition function 805 facilitates the definition and modification of the canonical floor-plans that can be used as starting points for site-specific layouts”).
.
Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BRENDAN Y HIGA/           Primary Examiner, Art Unit 2441